DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/20 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 2 of the abstract contained reference character “slots (16)” that should be deleted.  It should be change to –slots --.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities:  
Claim 1 lines 15-16, “the first coil locking ring” lacks of antecedent basis.  It should be change to  -- the first coil locking layer –
Claim 1 line 16, “the second coil locking ring” lacks of antecedent basis.  It should be change to  -- the second coil locking layer –
Claim 1 lines 20-21, “the first and second coil locking ring” lacks of antecedent basis.  It should be change to  -- the first and second coil locking layer –
Claim 4 line 3, “the contact” lacks of antecedent basis.  It should be change to – the contact surface—
Claim 8 line 3, “the mating opening” lacks of antecedent basis.  It should be change to – the corresponding mating opening--.
Appropriate correction is required.
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 1-14, as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a stator for an electric motor, as recited in claim 1, comprising: 
a core (12) having an upper surface (12a), a lower surface (12b), and teeth (14) forming slots (16) therebetween; 
a first coil locking layer (19a) fixedly mounted on the upper surface (12a) of the core (12); 
a second coil locking layer (19b) fixedly mounted on the lower surface (12b) of the core (12); and 
a plurality of preformed coil assemblies (30), each preformed coil assembly (30) mounted on a respective tooth (14) of the core (12), each preformed coil assembly (30) including a winding section (32) having an elongated opening (34) configured to be arranged around the respective tooth (14) and first and second winding carriers (35a, 35b) connected to respective opposite ends of the winding section (32); 
wherein the first winding carrier (35a) and the second winding carrier (35b) include a projecting mating part (40) and the first coil locking layer (19a) and the second coil locking layer (19b) include corresponding mating openings (20) of complementary shape to the projecting mating part (40), the projecting mating parts (40) of the first and second winding carriers (35a, 35b) being fitted inside corresponding mating openings (20) of the first and second coil locking layer (19a, 19b).

    PNG
    media_image1.png
    419
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    498
    media_image2.png
    Greyscale


Regarding claim 15, the record of prior art by itself or in combination with other references also does not show a method for assembling a stator of a rotary electric motor, comprising: 
fixedly mounting a first supporting ring (18a) on an upper annular surface (12a) of a cylindrical core (12); 
fixedly mounting a second supporting ring (18b) on a lower surface (12b) of the cylindrical core (12); 
arranging an elongated opening (34) of a winding section (32) of each of a plurality of preformed coil assemblies (30) around a corresponding tooth (14) of the cylindrical core (12) that extends radially and inwardly from an inner surface of the cylindrical core (12) so that a contact surface (37) of a projecting mating part (40) of a first winding carrier (35a) of each preformed coil assembly (30) is arranged against the first supporting ring (18a) and so that a contact surface (37) of a projecting mating part (40) of a second winding carrier (35b) of each preformed coil assembly (30) is arranged against the second supporting ring (18b), the first winding carrier (35a) and the second winding carrier (35b) being connected to opposite ends of the winding section (32); 
fixedly mounting a first coil locking ring (19a) against the first supporting ring (18a), the first coil locking ring (19a) including a plurality of openings (20) of complementary mating shape to the projecting mating part (40) of the first winding carrier (35a), the projecting mating part (40) of the first winding carrier (35a) of each preformed coil assembly (30) being arranged in a respective opening (20) of the first coil locking ring (19a); and 
fixedly mounting a second coil locking ring (19b) against the second supporting ring (18b), the second coil locking ring (19b) including a plurality of openings (20) of complementary mating shape to the projecting mating part (40) of the second winding carrier (35b), the projecting mating part (40) of the second winding carrier (35b) of each preformed coil assembly (30) being arranged in a respective opening (20) of the second coil locking ring (19b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Senoo (US 10559,993 B2) teaches a first coil fixing component (30) has a first body portion (31) inserted into a first void portion (SP1) formed between a coil (20) and a first end surface (12a) of a tooth portion (12), a first convex portion (32) inserted into a first concave portion (13) of the tooth portion (12), and a first locking portion (33) extending from an end on an inner side of a radial direction of the first body portion (31) toward the opposite side of the first end surface to lock the coil (20). A second coil fixing component (40) has a second body portion (41) inserted into a second void portion (SP2) formed between the coil (20) and a second end surface (12b) of the tooth portion (12), a second convex portion (42) inserted into the second concave portion (13) of the tooth portion (12), and a second locking portion (43) extending from an end on the inner side of the radial direction of the second body portion (41) toward the opposite side of the second end surface to lock the coil (20). However, Senoo does not teach a first winding carrier and a second winding carrier wherein the first winding carrier and the second winding carrier include a projecting mating part and the first coil locking ring and the second coil locking ring include corresponding mating openings of complementary shape to the projecting mating part, the projecting mating parts of the first and second winding carriers being fitted inside corresponding mating openings of the first and second coil locking ring.

    PNG
    media_image3.png
    779
    459
    media_image3.png
    Greyscale

Kino et al. (US 9,948,166 B2) and Rhode (US 8,008,832 B2) also does not teach a stator for an electric motor having a first winding carrier and a second winding carrier wherein the first winding carrier and the second winding carrier include a projecting mating part and the first coil locking ring and the second coil locking ring include corresponding mating openings of complementary shape to the projecting mating part, the projecting mating parts of the first and second winding carriers being fitted inside corresponding mating openings of the first and second coil locking ring.
Conclusion
This application is in condition for allowance except for the above formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834